Citation Nr: 1225052	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to April 1964.
These matters come before the Board of Veterans' Appeals ("Board") on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California, which denied the Veteran's claims of entitlement to service connection for bilateral knee and hip disorders.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends he has a bilateral knee and hip disability, both of which he claims are the result of his service-connected residuals, fracture, right ankle.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of these claims.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the Board notes that, although the Veteran was provided with a VCAA letter advising him of how to substantiate a claim of entitlement to service connection on a secondary basis, he was not provided with information concerning how to establish service connection on a direct basis.  Accordingly, a remand is necessary so that he can be afforded such notice.  

Moreover, the Board observes that the most recent VA treatment reports of record are dated November 2006.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimants were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of VA are deemed to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Veterans Claims Assistance Act of 2000 ("VCAA"), provide the Veteran with updated notice concerning the evidence necessary to substantiate a claim of entitlement to service connection on a direct basis.  The Veteran should be afforded enough time to respond.

2.  Obtain all available VA treatment records pertaining to the Veteran's claimed bilateral knee and hip disorders since November 2011 and associate these records with the claims folder.  Any negative reply should be included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

							(CONTINUED ON NEXT PAGE)




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


